Citation Nr: 1414521	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for postoperative right knee chondromalacia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1987 to July 1987, and from March 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a current back disability based on the best evidence at this time.

2.  Throughout the rating period on appeal, the Veteran's service-connected right knee disability was manifested by flexion to no worse than 90 degrees and extension to no worse than zero degrees, with no objective evidence of pain on active motion or after repetition, and no additional limitation following repetition; no flare-ups of pain; complaints of pain, giving out, and locking; no ligament laxity; negative x-ray studies; and a diagnosis of chondromalacia based on MRI studies.

3.  The Veteran is not rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an increased disability rating in excess of 10 percent for right knee instability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for right knee arthritis were met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current back disability that was caused or aggravated by his service-connected right knee disability.  

Specifically, he avers that his right knee gave out on one occasion, causing him to fall, and that he used his left arm to break his fall, and this, in turn, caused a back disability.  

In the alternative, he contends that the inability to use his knee and consequential altered gait has placed additional stress on his back.  

Importantly, the Veteran has not contended that he suffered a back injury, disease, or event during active service, nor do the service treatment records show chronic symptoms, report, complaints, findings, treatment, or diagnosis of a back problem in service, providing evidence against such a claim.  Records show a single episode of back pain in September 1989 that resolved prior to separation.  Moreover, arthritis did not manifest to a compensable degree within one year of service separation.  Thus, the Board will limit its discussion to consideration of whether the back disability was caused or aggravated by a service-connected disability. 

At the outset, beyond the above, the Board finds that the Board finds that the preponderance of the evidence demonstrates that there is no current back disability.  In a January 2010 VA examination report, the VA examiner found that the lumbar spine was normal by both physical examination and x-ray, and that there was thus no current back disability which could be related to the service-connected right knee disability or to the fall in which the Veteran claimed he injured his back.  The 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and reviewed a current x-ray study.    

Moreover, the VA examiner's findings are supported by other medical evidence in the claims file (not simply a negative X-ray study).  VA treatment records document the fall in which the Veteran's right knee gave out, but show subsequent treatment only for left arm and shoulder problems, and do not mention resulting back problems.  

Moreover, while VA treatment notes from September 2008 show a diagnosis of a lumbar muscle spasm, there is no documentation of ongoing treatment or diagnosis of the back.  
   
The Board acknowledges that the Veteran has complaints of current back pain.  However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a "disability", not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

In light of the lack of documentation of a current disability underlying the Veteran's back pain, including the 2010 VA examiner's findings, the greater weight of the probative evidence at this time is against finding that the Veteran has a current back disability.  As a result, the claim must be denied.  

Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply.  In this case, the best evidence simply does not indicate that a disability currently exists.

The Board acknowledges a September 2008 VA treatment note in which the VA clinician states that the Veteran's uneven gait "may" be aggravating his back pain.  Thus, if the Veteran is diagnosed with a back disability in the future, he should file a new claim for service connection.  However, at this time, for the reasons discussed above, service connection cannot be granted.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a back disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Right Knee Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In this case, service connection was granted for the right knee disability in a December 1992 rating decision.  An initial noncompensable, or zero percent, disability rating was assigned, effective from April 8, 1992, the day after the Veteran separated from service.  In a later July 2007 rating decision, the RO granted an increased 10 percent disability rating, effective from December 27, 2006, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

In August 2008, the Veteran filed a claim for an increased rating.  The RO denied the claim in a February 2009 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD), and the RO issued a Statement of the Case in November 2009.  Additional evidence was received, including updated VA treatment records and a VA examination report, and the RO again denied the claim in the April 2010 rating decision that is the subject of this appeal.  

The Veteran contends that his symptoms - which include frequent locking and giving way, constant pain with motion, and instability - warrant a disability rating higher than 10 percent.   

The Diagnostic Codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Board will begin by reviewing the evidence most pertinent to the rating period on appeal.  The Veteran is in receipt of a 100 percent disability rating for the right knee disability from March 26, 2008 to May 31, 2008, so that period will not be discussed in detail.  

An August 2007 VA treatment note indicates that extension of the knee caused pain, grinding, and a popping sensation over the superior aspect of the patella, with muscular tightness and spasms over the lateral, superior aspect of the knee.  There was pain with extension of the knee, which appeared to be reduced.    

In December 2007, the Veteran reported stiffness, locking, painful popping, and grinding.  He stated that his knee popped and g out even when he wore his knee brace.  He said he could go up stairs normally, but tried to avoid stairs due to pain.  He also had increased pain with squatting and getting up from a chair.  He reported that his knee had only locked up on one occasion in the last six months.  He walked around the block once or twice daily, but was unable to go further secondary to knee pain.  The Veteran stated he had been unable to work for one or two years due to knee pain.  

On physical examination in December 2007, the Veteran was able to fully extend his knee, and was able to flex to 130 degrees with help.  There was no effusion, erythema, or warmth.  There was tenderness in the anterior and posterior medial and lateral joint.  There was some palpable patellofemoral crepitance.  McMurray's was negative, as were anterior and posterior drawer tests and Lachman's.  The VA clinician noted extreme guarding throughout the examination.  After reviewing an MRI study, the clinician assessed a possible anterior horn medial meniscal tear, but noted that the clinical examination did not correlate well.  

In January 2008, range of motion was from 10 to 120 degrees.  The knee was stable to varus and valgus stress, but the VA clinician was unable to obtain results for Lachman's, McMurray's, or drawer tests secondary to guarding.  The Veteran had a steroid injection into the right knee, but did not experience any relief.  

He underwent a diagnostic arthroscopy with partial synovectomy in March 2008.  No meniscal tears were discovered, and the postoperative diagnoses were right knee pain, fat pad impingement, and grade 2 chondromalacia of the medial femoral condyle.  As noted above, he was assigned a temporary 100 percent rating from the date of this surgery to May 31, 2008.

In June 2008, the Veteran reported that there was an area of the knee that felt like it was going to pop when he moved his knee up and down, and that he occasionally felt a catching sensation in the anterolateral aspect of the knee.  He continued to walk with a cane.  On physical examination, there was trace effusion, full extension, and flexion to 110 degrees with discomfort.  Ligaments were stable.  There was pain with manipulation of the patella, and an area of the knee that appeared to move back and forth from 20 or 30 degrees of flexion to 90 degrees of flexion.  The VA clinician assessed arthrofibrosis and patellofemoral tracking issues due to quadriceps atrophy.  

The following month, in July 2008, the Veteran reported stiffness with driving and locking episodes.  Range of motion was from 0 to 120 degrees, and ligaments were stable.  There was pain with any manipulation of the patella, and there was significant quadriceps atrophy.  In addition to patellofemoral tracking issues secondary to muscular atrophy, the VA clinician assessed a possible symptomatic plica, and recommended steroid injections.  

In September 2008, range of motion was from 0 to at least 130 degrees.  The knee was stable to anterior drawer and Lachman's.  The Veteran continued to have pain on manipulation of the patella.  The VA clinician noted that the Veteran had not consistently attended physical therapy sessions, and administered a steroid injection to the knee.

The Veteran was afforded a VA examination in October 2008.  He reported daily, constant knee pain, and felt as if something in the knee caused catching, grinding, and instability, with one fall since the March 2008 surgery.  He also reported stiffness and weakness, but denied episodes of dislocation or subluxation and effusion.  He reported locking episodes several times per week, and swelling one to two times per week.  On physical examination, gait was antalgic.  Active range of motion was from 0 to 90 degrees, with pain from 60 to 90 degrees of flexion.  Passive range of motion was from 0 to 100 degrees, with pain from 60 to 100 degrees.  The VA examiner noted no DeLuca criteria.  McMurray's and anterior and posterior drawer tests were negative.  The VA examiner noted several recent orthopedic examinations at which flexion was measured to 120 or 130 degrees; thus, the VA examiner questioned the Veteran's effort and the accuracy of that day's range of motion examination.  There was crepitus with patellar manipulation, no clicks or snaps, no grinding, no instability, and no patellar or meniscal abnormalities.  An x-ray study was normal.  The VA examiner conclude that the right knee disability would have severe effects on sports, moderate effects on exercise, mild effects on chores and shopping, and no effects on recreation, traveling, feeding, bathing, dressing, toileting, or grooming.     

A November 2008 VA treatment note indicates the Veteran continued to report popping and grinding in the knee.  The knee was stable to varus and valgus stress and Lachman's was negative.  There was crepitus throughout range of motion, which was from 0 to at least 130 degrees.  The doctor discussed re-starting physical therapy and recommended a Euflexxa injection.  As of December 2008, the Veteran had not yet started physical therapy, so Euflexxa injections were deferred.  

In January 2009, the Veteran reported that he had attended two sessions of physical therapy, but that the sessions aggravated his knee pain and swelling, so he quit.  Physical examination remained the same.  The Veteran received a series of 3 Euflexxa injections during the month of January.

In March 2009, the Veteran was fitted with a knee orthosis.  He reported that, since January, his knee had given out, causing him to fall.  On physical examination, there was patellofemoral crepitus and pain under the patella.  Range of motion was from 0 to 95 degrees.  Much of the examination was impossible secondary to guarding.  The doctor recommended an MRI study.  

In April 2009, examination of the knee was again difficult secondary to the Veteran's guarding and inability to cooperate well with the examination.  However, anterior and posterior drawer tests were negative, and the knee felt stable to varus and valgus stress.  The Veteran would not flex his knee past 90 degrees on the examining table, but the clinician noted that while he was waiting to be examined in the examining room, he was sitting with his knees flexed past 90 to 100 degrees while sitting in a chair.  An MRI (although apparently not the most recent one) showed mild chondromalacia of the lateral patella facet, and no evidence of ligamentous or meniscal injury.  The VA clinician noted that there was no frank pathology on examination.   

At the January 2010 VA examination, the Veteran reported continued pain, locking, and popping of the right knee, as well as intermittent giving way.  The VA examiner noted that the March 2009 MRI study showed mild chondromalacia.  The Veteran denied instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, symptoms of inflammation, and flare-ups of pain.  He stated that the popping symptoms occurred daily, and that the locking episodes occurred 1 to 3 times per month.  He was able to stand for up to 1 hour, and able to walk a quarter of a mile.  He always used a cane when he walked, and gait was antalgic.  

On physical examination in January 2010, there was mild tenderness at the lateral and medial joint line and crepitation.  There was no grinding, clicks or snaps, instability, patellar abnormality, meniscus abnormality, or abnormal tendons.  Range of motion was from 0 to 130 degrees, with no objective evidence of pain on active motion or following repetitive motion or additional limitation after 3 repetitions of range of motion.  There was no ankylosis, and McMurray's and anterior and posterior drawer tests were negative.  An x-ray study of the knee was normal.  The VA examiner assessed right knee chondromalacia status post synovectomy with residual chronic pain and slight decrease in range of motion.  The examiner stated that the condition would have moderate effects on occupation due to pain, moderate effects on sports and exercise, mild effects on chores and shopping, and no effects on recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  

In June 2010, the Veteran continued to report significant pain, despite an MRI which did not show significant pathology.  On physical examination, after removing his knee brace, the Veteran's walk revealed that he was not in significant pain.  There was slight fullness of the knee, but no margin tenderness or tenderness anywhere around the joint.  Range of motion was from 0 to 140 degrees.  After reviewing the MRI and x-ray studies, the VA clinician opined that there was no significant pathology to explain reported pain at a level of 6 or 7 out of 10.  The doctor stated that pathology of the hips could sometimes radiate pain into the knee, but an x-ray study of the hips was normal.  

In September 2010, the Veteran continued to walk with a cane and reported constant pain that did not respond well to injections and a grating sensation in the knee joint.  Range of motion was from 0 to 135 degrees.  The VA orthopedist assessed right knee pain due to chondromalacia, prescribed a patellar stabilizing knee brace, and advised the Veteran on how to do quadriceps strengthening exercises.  The doctor also told him to avoid squatting and extreme flexion.   

At a November 2010 VA examination for the left knee, range of motion of the right knee was from 0 to 132 degrees, with no objective evidence of pain during active motion or following repetitive motion, and no additional limitations after 3 repetitions of range of motion.  McMurray's and anterior and posterior drawer tests were negative.  An x-ray study showed no acute osseous abnormality.           

On the question of whether the Veteran is entitled to a higher disability rating for her right knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5003.  

Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

As noted above, the right knee disability is rated at 10 percent under Diagnostic Code 5257, which contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under Diagnostic Code 5257 for right knee subluxation or instability.  The Veteran has consistently reported giving out of his knee throughout the rating period on appeal, and even fell due to his knee giving out in early 2009.  However, no ligamentous laxity has been found on examination at any time during the rating period on appeal; anterior and posterior drawer signs and Lachman's test have been consistently negative, and the knee has been stable to varus and valgus stress.  Thus, in light of the consistently negative findings on ligament testing, the Veteran does not meet the criteria for a higher, 20 percent, disability evaluation under Diagnostic Code 5257, as the giving way he reports cannot be characterized as representing more than slight instability.  Id.     

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's right knee disability, manifested by instability.  

Diagnostic Code 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  A 10 percent rating is the maximum (and only) available rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Moreover, the evidence does not reflect that the Veteran has undergone such a procedure.  Thus, Diagnostic Code 5259 does not allow for a higher evaluation for the Veteran's right knee disability.  

Further, Diagnostic Code 5258, which contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, provides for a 20 percent disability rating, the maximum and only available rating under this code.  Although the Veteran has reported pain and locking episodes, testing, including MRI studies, have failed to reveal any meniscal abnormalities.  Thus, Diagnostic Code 5258 does not allow for a disability rating in excess of 10 percent for the Veteran's right knee disability.  Id. 

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Next, the Board has considered whether any other diagnostic code would allow for a higher disability rating for the Veteran's right knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Diagnostic Code 5260 contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  38 C.F.R. § 4.71a.

In this case, the evidence shows that the Veteran had flexion to no worse than 90 degrees throughout the rating period on appeal.  Even then, the accuracy of the flexion measurement was questioned on both occasions.  The October 2008 VA examiner questioned the Veteran's effort based on recent range of motion testing that showed flexion to 120 and 130 degrees, and in April 2009, it was observed that the Veteran flexed his knee past 90 to 100 degrees while waiting to be examined.  

As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  The October 2008 VA examiner noted pain beginning at 60 degrees of flexion.  However, the examiner also questioned the Veteran's effort and the accuracy of range of motion testing, as noted above.  Moreover, at the January 2010 VA examination, flexion was to 130 degrees with no objective evidence of pain on motion or after repetition, and no additional limitation after repetition.  Thus, even taking the Veteran's pain into account, as the criteria for even a noncompensable disability rating under Diagnostic Code 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for the right knee disability for any period.  38 C.F.R. § 4.71a.  Further, even if the Veteran's report of pain beginning at 60 degrees of flexion were accepted, flexion limited to 60 degrees only meets the criteria necessary for a noncompensable disability rating; thus, such limitation of flexion does not qualify him for a disability rating in excess of 10 percent.  

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  Id.

In this case, the evidence shows that the Veteran had extension to no worse than zero degrees throughout the rating period on appeal.  As the criteria for even a noncompensable disability rating under Diagnostic Code 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for the right knee disability for any period.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under Diagnostic Code 5003 for the right knee disability, including the pain the Veteran has reported.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is x-ray evidence of involvement of two or more major or minor joint groups.    

Here, x-ray studies have been negative, but MRI studies have shown chondromalacia.  Affording reasonable doubt, then, in assuming for the purpose of this decision that arthritis has been established by x-ray (or MRI) findings, the Board still finds that the weight of the evidence demonstrates that the criteria for an increased rating under Diagnostic Code 5003 have not been met.  The flexion and extension measurements of the knee do not meet the minimum criteria for compensable evaluations under Diagnostic Codes 5260 and 5261.  Flexion has been no worse than 90 degrees, and extension has been unlimited.  Moreover, because there is only one major joint involved (the knee), the maximum disability rating available to the Veteran under Diagnostic Code 5003 is 10 percent.  38 C.F.R. § 4.71a.  Thus, an increased disability rating is not possible under Diagnostic Code 5003.

The Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of flexion or extension to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here. 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98 (when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain).

In this case, as discussed above, the RO evaluated the Veteran's right knee disability under Diagnostic Code 5257, even though no ligamentous laxity has been found on examination at any time during the rating period on appeal.  Moreover, as noted above, although x-ray studies have been consistently negative for arthritis, MRI studies have shown chondromalacia.  In light of the Veteran's complaints of "giving way" of the right knee (indicating the presence of instability despite completely negative clinical findings), as well as the diagnosis of chondromalacia, affording reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 5003 for the entire rating period on appeal.  38 C.F.R. § 4.71a.  This is based on the finding of chondromalacia with painful and somewhat limited motion.  
  
While the Board understands the Veteran's central concern that he has a debilitating right knee disability, it is important for the Veteran to understand that a 10 percent disability evaluation and the separate 10 percent disability rating assigned herein indicate a significant impact on the Veteran's functional ability.  Such disability evaluations by VA recognize the Veteran's instability of the knee and painful motion, indicating generally a combined 19 percent reduction in the Veteran's ability to function due to his right knee disability (see Combined Ratings Table, 38 C.F.R. § 4.25).  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, and giving the Veteran some latitude, the current new evaluation could not be justified, let alone a higher evaluation.

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and giving out.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 60 degrees, extension limited to 5 degrees, at least moderate instability, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, evaluation under the rating criteria for the knee.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased disability rating in excess of 10 percent for right knee instability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, affording reasonable doubt in favor of the Veteran, a separate 10 percent disability rating is assigned for the right knee arthritis.  

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's knee disability has manifested in arthritis, limitation of motion, including due to pain, and instability.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability (Diagnostic Codes 5257, 5258, 5259).  In this case, comparing the Veteran's disability level and symptomatology of the knee to the rating schedule, the degree of disability of the knee throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
TDIU Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected right knee disability, although he has also stated that his non-service-connected left arm/shoulder and back pain prevent him from working.  Specifically, he has averred that he cannot perform a job that requires carrying and lifting due to left arm, back, and right knee pain, and that he cannot sit for long periods of time due to back pain.  Further, he contends that he is unable to get any type of job similar to his previous job as a truck driver or use his CDL license due to his knee pain.  He has not worked since 2009.

Service connection has been established for right knee chondromalacia, evaluated as 10 percent disabling for the entire rating period on appeal, and a separate 10 percent disability rating for right knee arthritis has been assigned for the entire rating period herein.  The Veteran has a combined disability evaluation of 19 percent for the entire period under consideration.  

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).
     
After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected knee disability. 

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disability, as described in detail above.

The evidence weighing against the Veteran's claim for TDIU includes the January 2010 VA examination report in which the VA examiner opined that the right knee disability would have only mild to moderate effects on the Veteran's usual occupation.  Moreover, no physician has stated that he cannot work due to his right knee disability.   

Further, the claims file includes two responses (VA Form 21-4192) from previous employers that do not indicate that the Veteran was unable to perform his job responsibilities due to his knee disability.  A form completed by Pal Co indicates the Veteran's employment was terminated in August 2007 after three weeks due to excessive absences, tardiness, and no shows.  Another form completed by Burger King indicates that the Veteran quit in June 2009 after several months, but that the Veteran did not lose any time from work due to disability.    

In sum, the weight of the evidence demonstrates that the Veteran's service-connected right knee disability has not rendered him incapable of securing or maintaining gainful employment.  The VA opinion cited to above is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

The Board does not disagree that the Veteran's service-connected disability would limit his activities in a work place setting, as reflected by his now combined 19 percent disability rating (two 10% percent ratings).  However, the weight of lay and medical evidence shows that the Veteran's service-connected disability has not rendered him unable to obtain or maintain substantially gainful employment.

The Board has weighed and considered the Veteran's statements that his service-connected disability has rendered him unable to work; however, the weight of the lay and medical evidence demonstrates that the Veteran is not unable to secure substantially gainful employment due to his service-connected disability.  There is rather significant evidence against this claim, as discussed above.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In timely September 2008 and September 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and a claim for a TDIU, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The Veteran was further informed of the requirements needed to establish an increased evaluation for his right knee disability, including the specific rating criteria that would be used to evaluate the knee.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In addition, the letters described how VA determines disability ratings and effective dates.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected knee disability.  VA provided the Veteran with examinations in October 2008 and January 2010.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA knee examinations are also adequate for the purpose of deciding the TDIU claim, as they provided sufficient information regarding the effect of the knee disability on employment.  

A VA examination and opinion was obtained in January 2010 with regard to the question of whether the Veteran had a back disability that was caused or aggravated by the service-connected knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 VA opinion obtained in this case is adequate as to the question of whether the Veteran has a back disability that was caused or aggravated by the service-connected knee disability.  The opinion was predicated on a full reading of the VA medical records in the Veteran's claims file, as well as a thorough physical examination and interview of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed and physical findings upon which it is based.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the back disability claim has been met.  38 C.F.R. § 3.159(c)(4).  There is no indication in this record that a new examination would provide additional evidence in support of this claim (the Board does not want to obtain, and does not generally seek to obtain, evidence that would only provide evidence against the current grant of a higher evaluation for the knee).     

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability is denied.  

An increased disability rating in excess of 10 percent for right knee instability is denied.  

A separate 10 percent disability rating for right knee arthritis is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.    

A TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


